*455Defendant’s possession of plaintiffs medical records since the time of the alleged malpractice at birth in 1995 gave it actual notice of the alleged cause of the infant’s cerebral palsy from the inception. Given this knowledge of the essential facts and resultant lack of substantial prejudice, the delay in moving to file a notice of claim nunc pro tunc is not fatal (see Talavera ex rel. Rios v New York City Health & Hosps. Corp., 48 AD3d 276 [2008]; Caminero v New York City Health & Hosps. Corp. [Bronx Mun. Hosp. Ctr.], 21 AD3d 330 [2005]). Concur—Tom, J.P., Andrias, Nardelli and Sweeny, JJ.